       1:20-cv-01156-SLD # 7   Page 1 of 6                                      E-FILED
                                                    Thursday, 30 April, 2020 02:42:24 PM
                                                           Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS

DeMarco Walker,                              )
                                             )
                       Plaintiff,            )
                                             )
v.                                           )   20-1156
                                             )
Teri Kennedy, et al.                         )
                                             )
                       Defendants.           )
                                             )
                                             )

                         Merit Review Order

      The plaintiff, proceeding pro se, and currently incarcerated at
Danville Correctional Center, was granted leave to proceed in forma
pauperis. The case is now before the court for a merit review of
plaintiff’s claims. The court is required by 28 U.S.C. § 1915A to
“screen” the plaintiff’s complaint, and through such process to
identify and dismiss any legally insufficient claim, or the entire
action if warranted. A claim is legally insufficient if it “(1) is
frivolous, malicious, or fails to state a claim upon which relief may
be granted; or (2) seeks monetary relief from a defendant who is
immune from such relief.” 28 U.S.C. § 1915A.

      In reviewing the complaint, the court accepts the factual
allegations as true, liberally construing them in the plaintiff's favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation
omitted).

      Plaintiff alleges that Defendant Schuller forced him to perform
oral sex and penetrated his mouth and anus with foreign objects
      1:20-cv-01156-SLD # 7   Page 2 of 6




under threat that Defendant Schuller would accuse Plaintiff of
sexual assault. Plaintiff alleges that the sexual relationship had
been consensual up until Defendant Schuller suggested sexual acts
Plaintiff did not want to perform. Plaintiff alleges that Defendants
Forbes failed to take any action despite knowledge of the
relationship. Plaintiff alleges that Defendant Starkey told him he did
not have the right to press criminal charges. According to a memo
Plaintiff provided, Defendant Schuller was convicted of a felony for
these events.

      Plaintiff states an Eighth Amendment claim for excessive force
against Defendant Schuller. Washington v. Hively, 695 F.3d 641,
643 (7th Cir. 2012) (“An unwanted touching of a person’s private
parts, intended to humiliate the victim or gratify the assailant’s
sexual desires, can violate a prisoner’s constitutional rights whether
or not the force exerted by the assailant is significant.”); see also
Graham v. Sheriff of Logan Cty., 741 F.3d 1118, 1123 (10th Cir.
2013) (“Sexual abuse of a prisoner by a guard is generally analyzed
as an excessive force claim.”); Wood v. Beauclair, 692 F.3d 1041,
1050 (9th Cir. 2012) (sexual contact between a prisoner and prison
guard serves no legitimate penological purpose from which courts
have presumed malicious and sadistic intent). Plaintiff also states
an Eighth Amendment claim against Defendant Forbes for failure to
intervene. Wilborn v. Ealey, 881 F.3d 998, 1007 (7th Cir. 2018).

      Plaintiff does not make any allegations against Defendants
Kennedy, Jeffreys, Davis, or Pierce, and nothing suggests that these
individuals had knowledge of the alleged events. Plaintiff cannot sue
prison officials just because they were in charge. Ashcroft v. Iqbal,
556 U.S. 662, 676 (2009). Although Plaintiff says that Defendant
Starkey told him he could not press charges, Plaintiff’s allegations
appear to have been referred to the appropriate state prosecuting
authorities. Therefore, Plaintiff does not state a claim against these
defendants, and they will be dismissed.
      1:20-cv-01156-SLD # 7   Page 3 of 6




It is therefore ordered:



     1.   Pursuant to its merit review of the Complaint under 28
          U.S.C. § 1915A, the court finds that the plaintiff states
          an Eighth Amendment claim for excessive force against
          Defendant Schuller, and an Eighth Amendment claim for
          failure to intervene against Defendant Forbes. Any
          additional claims shall not be included in the case,
          except at the court’s discretion on motion by a party for
          good cause shown or pursuant to Federal Rule of Civil
          Procedure 15.

     2.   This case is now in the process of service. The plaintiff is
          advised to wait until counsel has appeared for the
          defendants before filing any motions, in order to give the
          defendants notice and an opportunity to respond to those
          motions. Motions filed before defendants' counsel has
          filed an appearance will generally be denied as
          premature. The plaintiff need not submit any evidence to
          the court at this time, unless otherwise directed by the
          court.

     3.   The court will attempt service on the defendants by
          mailing each defendant a waiver of service. The
          defendants have 60 days from the date the waiver is sent
          to file an answer. If the defendants have not filed answers
          or appeared through counsel within 90 days of the entry
          of this order, the plaintiff may file a motion requesting
          the status of service. After the defendants have been
          served, the court will enter an order setting discovery and
          dispositive motion deadlines.

     4.   With respect to a defendant who no longer works at the
          address provided by the plaintiff, the entity for whom
          that defendant worked while at that address shall provide
          to the clerk said defendant's current work address, or, if
          not known, said defendant's forwarding address. This
          information shall be used only for effectuating service.
 1:20-cv-01156-SLD # 7   Page 4 of 6




     Documentation of forwarding addresses shall be retained
     only by the clerk and shall not be maintained in the
     public docket nor disclosed by the clerk.

5.   The defendants shall file an answer within 60 days of the
     date the waiver is sent by the clerk. A motion to dismiss
     is not an answer. The answer should include all defenses
     appropriate under the Federal Rules. The answer and
     subsequent pleadings shall be to the issues and claims
     stated in this opinion. In general, an answer sets forth
     the defendants' positions. The court does not rule on the
     merits of those positions unless and until a motion is
     filed by the defendants. Therefore, no response to the
     answer is necessary or will be considered.

6.   This district uses electronic filing, which means that,
     after defense counsel has filed an appearance, defense
     counsel will automatically receive electronic notice of any
     motion or other paper filed by the plaintiff with the clerk.
     The plaintiff does not need to mail to defense counsel
     copies of motions and other papers that the plaintiff has
     filed with the clerk. However, this does not apply to
     discovery requests and responses. Discovery requests
     and responses are not filed with the clerk. The plaintiff
     must mail his discovery requests and responses directly
     to defendants' counsel. Discovery requests or responses
     sent to the clerk will be returned unfiled, unless they are
     attached to and the subject of a motion to compel.
     Discovery does not begin until defense counsel has filed
     an appearance and the court has entered a scheduling
     order, which will explain the discovery process in more
     detail.

7.   Counsel for the defendants is hereby granted leave to
     depose the plaintiff at his place of confinement. Counsel
     for the defendants shall arrange the time for the
     deposition.
 1:20-cv-01156-SLD # 7   Page 5 of 6




8.    The plaintiff shall immediately notify the court, in
      writing, of any change in his mailing address and
      telephone number. The plaintiff's failure to notify the
      court of a change in mailing address or phone number
      will result in dismissal of this lawsuit, with prejudice.

9.    If a defendant fails to sign and return a waiver of service
      to the clerk within 30 days after the waiver is sent, the
      court will take appropriate steps to effect formal service
      through the U.S. Marshals service on that defendant and
      will require that defendant to pay the full costs of formal
      service pursuant to Federal Rule of Civil Procedure
      4(d)(2).

10.   The clerk is directed to enter the standard qualified
      protective order pursuant to the Health Insurance
      Portability and Accountability Act.

11.   The clerk is directed to terminate Defendants Kennedy,
      Jeffreys, Davis, or Pierce.

12.   The clerk is directed to attempt service on Defendants
      Schuller and Forbes pursuant to the standard
      procedures.

13.   Plaintiff’s motion for counsel [4] is denied, with leave to
      renew upon demonstrating that he made attempts to hire
      his own counsel. Pruitt v. Mote, 503 F.3d 647, 654-55
      (7th Cir. 2007). This typically requires writing to several
      lawyers and attaching the responses. If Plaintiff renews
      his motion, he should set forth how far he has gone in
      school, any jobs he has held inside and outside of prison,
      any classes he has taken in prison, and any prior
      litigation experience he has.
1:20-cv-01156-SLD # 7   Page 6 of 6




         Entered this 30th day of April, 2020.



        s/ Harold A. Baker
     ___________________________________________
                 HAROLD A. BAKER
         UNITED STATES DISTRICT JUDGE
